DETAILED ACTION
Priority
Acknowledgement is made of applicant’s claim for priority under 35 U.S.C. 119 (e) with reference to Provisional Application Number: 62/824956 filed on 3/27/19. 
The office notes, however, that applicant’s provisional application does not mention that the “scalp cap consists solely of open-weave mesh material” as required by pending claim 1; it also does not provide support for “the scalp cap formed of two or more pieces of open weave mesh material” as required by pending claim 2; “tulle and gauze” as required by claim 5; “silk, cotton, and nylon” of claim 6. These limitations are new and were first presented in this non-provisional application so none of the claims receive applicant’s priority filing date because they lack support in the provisional application. 
Drawings
The replacement drawings were received on 6/18/20 & 5/16/22; these drawings are objected to. 
Figures 1-10 is/are objected to under 37 C.F.R. 1.84(b)(1) because photographs, including photocopies of photographs, are not ordinarily permitted in utility and design patent applications. The Office will accept photographs in utility and design patent applications, however, if photographs are the only practicable medium for illustrating the claimed invention. If the subject matter of the application admits of illustration by a drawing, the examiner may require a drawing in place of the photograph. The photographs must be of sufficient quality so that all details in the photographs are reproducible in the printed patent. In the instant case, the subject matter can be illustrated with black and white line drawings and a black and white photograph or photocopy is not the only practicable medium for illustrating the claimed invention; additionally, the photographs provided are not of sufficient quality to allow all details in the photographs to be reproducible in the printed patent. Therefore, the black and white photographs must be replaced with black and white line drawings. 
While applicant argues that the figures are “no longer appearing as a photograph”, this is incorrect, all the figures still appear to be copies of photographs and are not in compliance. Applicant also cannot just replace one figure to address this objection and must present all figures as black and white line drawings, not reproductions of photographs.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 2 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Claim 2: claim 1 recites “a scalp cap consisting solely of open-weave mesh material…stitched together”; however, claim 2 depends from claim 1 and then goes on to require “the plurality of sections of open weave mesh material are spliced together along mating edges”; however, this is unclear because claim 1 already requires “stitched” so then what is this “splice” if not part of the already recited “stitched”? Therefore, the disclosure is not enabling for this claim. Clarification or correction is requested.  
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 1-6 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1: recites “open-weave mesh material having a size determined a number of holes per linear inch formed in the mesh material” and this language is confusing and unclear because is this saying that the mesh has a number of holes per linear inch” or is it trying to set forth something else? Also, in order to be an “open weave mesh material” it would by definition require a number of holes per linear inch because that is what mesh is. Clarification or correction is requested.  
Claim 2: recites “spliced together along mating edges”; however, this language is confusing because claim 1 requires “stitched” are these the same or different. Clarification or correction is requested.  
Claim 4: recites “the plurality of individual hairs are hand-tied to threads surrounding selected holes in the open-weave mesh material”; however, claim 1 already requires that the cap “consists solely of open-weave mesh” and no threads are set forth making it unclear what these “threads” are. This claim also recited “selected holes in the mesh” without clearly referring back to the “holes per linear inch” already set forth in claim 1. Furthermore, it is unclear what the hairs would be tied to if not threads forming the mesh, making it unclear what the difference is between preceding claim 3 and claim 4. Clarification or correction is requested.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 4 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 4: this claim depends from claim 3, which requires “the plurality of individual hairs comprise hand-tied hairs disposed so that only one hair occupies a selected hole in the scalp cap”; claim 4 then goes on to repeat “wherein the plurality of hairs are hand tied to threads surrounding selected holes in the open-weave mesh material”; however, the hairs can’t be “tied” to the holes they must be tied to the threads that form the mesh and holes so claim 4 is not further limiting claim 3 and is of improper dependent form. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6, as best understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Palumbo (US 4606359) in view of Kobayashi (US 4817641).
Claim 1: Palumbo discloses a wig (see Fig 1) comprising a scalp cap (10, Fig 6) consisting solely of a plurality of sections of open-weave mesh (11 & 16) material (Col 2, 10-20 & 60-68) with each section having identical geometry and dimensions, which the office interprets as “exhibiting a same mesh size determined by a number of holes per linear inch as formed in the open weave mesh material”. The plurality of sections are joined together with welding (Col 2, 60-Col 3, 5) to form the scalp cap; and a plurality of individual hairs (15, Fig 1) each separately attached to a selected hole (Col 2, 50-55) in the open weave mesh material sections with the plurality of hairs being positioned to form a wig with a defined hair density that is “related to the size of the open-weave mesh material” because the number of hairs are chosen as is the mesh. 
Palumbo discloses the invention essentially as claimed except for the sections of mesh including stitching to hold them together. Kobayashi, however, teaches a wig (see Figs 1-5) and further teaches that methods of bonding portions of a wig together can include sewing or welding (Col 7, 5-20). In other words, Palumbo discloses that welding and stitching are equivalent means for attaching portions of wig bases together. Therefore, it would have been obvious to one possessing ordinary skill in the art at the time of filing to modify the layered wig base of Palumbo by stitching the layers together instead of welding the layers together since Kobayashi discloses these to both be known equivalent means of securing things together. 
Claim 2: modified Palumbo discloses the invention of claim 1 and modified Palumbo discloses the plurality of sections of open weave mesh material being “spliced” together along mating edges in a manner that maintains a uniform mesh size since the two mesh sections fully overlap each other (see Fig 6). 
Claims 3-4: Regarding the “hairs are manually hand-tied” to the scalp cap, the applicant is advised that, even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  In this case, the cited limitations failed to distinguish the claimed structure from the patented wig of modified Palumbo because Palumbo teaches knotting hair strands to the scalp cap on threads forming the open weave mesh materials (Col 2, 50-55; see Fig 1). See MPEP § 2113. Modified Palumbo discloses the invention essentially as claimed except for explicitly stating that only one hair occupies a selected hole in the mesh. It is noted that applicant’s own disclosure specifically states that one or multiple hairs can be secured in each opening [0026] with no criticality to the number of the hairs. Therefore, it would have been an obvious matter of design choice to modify the wig of modified Palumbo to comprise a single hair attached to each hole of the mesh if a user desired less hair on the wig, since the applicant has not disclosed that only one hair occupying each hole solves any problem or is for a particular reason. It appears that the claimed invention would perform equally well with multiple hairs occupying each hole. Furthermore, if a wearer preferred a thinning hair look, it would be an obvious modification to attach fewer hairs or only one per mesh hole to the wig base to form a thinning hair wig. 
Claims 5-6: modified Palumbo discloses the invention of claim 1 and Palumbo further discloses the mesh material to be formed of a netting (Col 2, 10-20), since “net” is defined by Merriam-Webster as “an open meshed fabric twisted, knotted, or woven together at regular intervals” and Palumbo discloses the mesh to be made of nylon (Col 2, 10-20). 
Response to Arguments
Applicant's arguments filed 5/16/22 have been fully considered but they are moot because they are all drawn to the newly presented claim amendments, which have been addressed in the above rejection. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer Gill whose telephone number is (571)270-1797.  The examiner can normally be reached on Monday-Thursday 9:00am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jacqueline Johanas, who can be reached on 571-270-5085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JENNIFER GILL/
Examiner, Art Unit 3772
/YOGESH P PATEL/Primary Examiner, Art Unit 3772